Citation Nr: 0915681	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-40 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pes planus.

(The issue of entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits in the calculated 
amount of $138,084.30 will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his representative have contended that the 
Veteran was told by his treating physician at the facility 
where he is incarcerated that his current pes planus was 
attributable to excessive marching and improper boots worn 
during service.  His representative has requested that 
treatment records from the Veteran's prison physicians be 
requested as they may provide evidence sufficient to reopen 
his claim for service connection for pes planus.  The Board 
agrees that VA's duty to assist the Veteran encompasses 
assisting him in attempting to secure these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the facility at 
which the Veteran is presently 
incarcerated and request complete copies 
of records pertaining to any treatment he 
has received for a foot condition.  The 
Veteran must assist in this matter by 
providing any necessary releases.  If the 
records received suggest any other 
necessary development, such development 
should be completed.

2.  The RO should then re-adjudicate the 
issue of whether new and material evidence 
has been received to reopen a claim of 
service connection for pes planus.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case (SSOC) and give the appellant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




